465 F.3d 346
UNITED STATES of America, Appellant,v.William ANDREWS, Jr., Appellee.
No. 05-4065.
United States Court of Appeals, Eighth Circuit.
Submitted: August 31, 2006.
Filed: September 22, 2006.

Kimberly C. Bunjer, U.S. Attorney's Office, Omaha, NE, for Appellant.
Shannon Patrick O'Connor, Federal Public Defender's Office, Omaha, NE, for Appellee.
William Andrews, Jr., Chicago, IL, pro se.
Before ARNOLD and COLLOTON, Circuit Judges, and BOGUE,1 District Judge.
PER CURIAM.


1
We remanded this case to the district court2 for clarification of its factual findings in support of its determination that William Andrews's motion to suppress should be granted. The district court has now certified further findings to us; we interpret them as saying that Deputy Brown's testimony that Mr. Andrews was following too close was not credible and that there was therefore no probable cause for stopping his vehicle.


2
We take this occasion to observe that the fourth amendment is not violated if an objectively good reason for a traffic stop exists, whatever the actual subjective motive of the officer making the stop may have been. We believe that the district court found that the government failed in its burden to prove that there was an objective basis for the stop in this case, a finding that we conclude was not clearly erroneous. We therefore affirm the judgment of the district court.



Notes:


1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Joseph F. Bataillon, Chief Judge, United States District Court for the District of Nebraska